Case: 4:17-cr-00198-JAR-PLC Doc. #: 640 Filed: 09/26/19 Page: 1 of 6 PageID #: 2098
                                                                                            FILED
                               UNITED STATES DISTRICT COURT                              SEP 26 .2019
                               EASTERN DISTRICT OF MISSOURI                            U.S. D&STRICT COURT
                                     EASTERN DIVISION                                EASTERN DISTRICT OF MO
                                                                                            ST.LOUIS


 UNITED STATES OF AMERICA,                          )
                                                    )
                        Plaintiff,                  )
                                                    )
                 v.                                 )       NO. S3-4:17CR00198 JAR (PLC)
                                                    )
 GERALD FITZGERALD HUNTER, and                      )       Counts I, II, III, IV, & V
 RAINA ELYSE MADISON,                               )       Counts I , II, & V
                                                    )
                                                    )
                        Defendants.                 )

                                     SUPERSEDING INDICTMENT

                                              COUNT I

         The Grand Jury charges that:

         Beginning on an unknown date and continuing for a time period, including January 2011

 and continuing up to the date of this Indictment, with the exact dates unknown, within the Eastern

 District of Missouri, the Central District of California, and elsewhere,

                             GERALD FITZGERALD HUNTER, and
                                 RAINA ELYSE MADISON,

 the defendants herein, did knowingly and intentionally combine, conspire, confederate, and agree

 together with one or more other persons known and unknown to the Grand Jury, to commit the

 following offenses against the United States: to distribute and possess with the intent to distribute

 a mixture or substance containing a detectable amount of Fentanyl, a Schedule II controlled

  substance, in violation of Title 21, United States Code, Section 841(a)(l),

         All in violation of Title 21, United States Code, Section 846.
Case: 4:17-cr-00198-JAR-PLC Doc. #: 640 Filed: 09/26/19 Page: 2 of 6 PageID #: 2099



                   Quantity of Controlled Substance Involved in the Conspiracy

         1.     With respect to defendant GERALD FITZGERALD HUNTER, the amount

 involved in the conspiracy attributable to him as a result of his own conduct, and the conduct of

 other conspirators reasonably foreseeable to him, is 400 grams or more of mixture or substance

 containing a detectable amount of Fentanyl, thereby making the offense punishable under Title 21,

 United States Code, Section 841 (b)(l)(A)(vi).

                                             COUNT II

        The Grand Jury further charges that:

        Beginning on an unknown date and continuing for a time period, including January 2011

 and continuing up to the date of this Indictment, with the exact dates unknown, within the Eastern

 District of Missouri, the Central District of California, and elsewhere,
                                                      '·
                            GERALD FITZGERALD HUNTER, and
                                  RAINA ELYSE MADISON

  the defendant herein, did knowingly and intentionally combine, conspire, confederate, and agree

 together with other persons known and unknown to the Grand Jury, to commit the following

 offenses against the United States: to distribute and possess with the intent to distribute a mixture

 or substance containing a detectable amount of cocaine, a Schedule II controlled substance, in

 violation of Title 21, United States Code, Section 841(a)(l),

        All in violation of Title 21, United States Code, Section 846, and punishable under Title 21,

 United States Code, Section 841(b)(l)(C).

        With respect to defendant GERALD FITZGERALD HUNTER, the amount involved in

 the conspiracy attributable to him as a result of his own conduct, and· the conduct of other

 conspirators reasonably foreseeable to him, is five kilograms or more of cocaine, making the

 offense punishable under Title 21, United States Code, Section 841(b)(l)(A)(ii).

                                                  2
Case: 4:17-cr-00198-JAR-PLC Doc. #: 640 Filed: 09/26/19 Page: 3 of 6 PageID #: 2100



                                             COUNT III

        The Grand Jury further charges that:

        On or about April 27, 2017, in St. Louis County, Missouri, within the Eastern District of

 Missouri,

                               GERALD FITZGERALD HUNTER,

 the defendant herein, did knowingly and intentionally possess with the intent to distribute a mixture

 or substance containing a detectable amount ofFentanyl, a Schedule II controlled substance,

        In violation of Title 21, United States Code, Section 841(a)(l).
                         I




        The amount of mixture or substance containing a detectable amount of Fentanyl

 attributable to the defendant is 400 grams or more, thereby making the offense punishable under

 Title 21, United States Code, Section 841(b)(l)(A)(vi).

                                             COUNT IV

        The Grand Jury further charges that:

        Beginning at a time unknown, but including January 2017 and continuing thereafter to the

 date of this Indictment, the Eastern District of Missouri, the Central District of California, and

 elsewhere,

                               GERALD FITZGERALD HUNTER,

 the defendant herein, did knowingly combine, conspire, and agree with with other persons known

 and unknown to the Grand Jury to commit offenses against the United States, to wit: to knowingly

 conduct and attempt to conduct financial transactions affecting interstate or foreign commerce,

 that is the purchase of 3931 W. 58th Place, Los Angeles, California 90043,which transactions

 involving the proceeds of a specified unlawful activity, that is, to distribute and possess with intent

 to distribute controlled substances to include Fentanyl and cocaine, Schedule II controlled

 substances, knowing the transaction was designed in whole or in part to conceal or disguise the
                                                   3
Case: 4:17-cr-00198-JAR-PLC Doc. #: 640 Filed: 09/26/19 Page: 4 of 6 PageID #: 2101



 nature, the location, the source, the ,ownership, or the control of the proceeds of a specified

 unlawful activity, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i).

         All in violation of Title 18, United States Code, Section 1956(h).

                                              COUNTV

         The Grand Jury further charges that:

         Beginning at a time unknown, but including January 2014 and continuing thereafter to the

  date of this Indictment, the Eastern District of Missouri, the Central District of California, and

  elsewhere,

                             GERALD FITZGERALD HUNTER and
                                 RAINA ELYSE MADISON,

 the defendants herein, did knowingly combine, conspire, and agree with each other, and with other

 persons known and unknown to the Grand Jury to commit offenses against the United States, to

 wit: to knowingly conduct and attempt to conduct financial transactions affecting interstate or

 foreign commerce, which transactions involving the proceeds of a specified unlawful activity, that

 is, to distribute and possess with intent to distribute controlled substances to include Fentanyl and

 cocaine, Schedule II controlled substances, with the intent to promote the carrying on of the

 specified unlawful activity; and designed the transactions in whole or in part to conceal or disguise

 the nature, location, source, ownership, and control of the proceeds of a specified unlawful activity,

 and that while conducting and attempting to conduct such financial transactions, the defendants

 knew that the property involved in the financial transactions represented the proceeds of some

 form of unlawful activity, in violation of Title 18, United States Code, Section 1956(a)(l)(A)(i)

 and 1956(a)(l)(B)(i).

         All in violation of Title 18, United States Code, Section 1956(h).




                                                   4
Case: 4:17-cr-00198-JAR-PLC Doc. #: 640 Filed: 09/26/19 Page: 5 of 6 PageID #: 2102



                                  FORFEITURE ALLEGATION

         The Grand Jury further finds by probable cause that:

         1.      Pursuant to Title 21, United States Code, Section 853, upon conviction of an

 offense in violation of Title 21, United States Code, Sections 846 or 841 (a)(l), as set forth in

 Counts I, II and III, the Defendants shall forfeit to the United States of America any property

 constituting or derived from any proceeds obtained, directly or indirectly, as a result of the offense;--

 and any property used, or intended to be used, in any manner or part, to commit, or to facilitate the

 commission of the offense.

         2.      Subject to forfeiture is a sum of money equal to the total value of any property, real

 or personal, constituting or derived from any proceeds traceable to Defendants offenses set forth

 in Counts I, II, and III.

         3.      Pursuant to Title 18, United States Code, Section 982(a), upon conviction of an

 offense in violation of Title 18, United States Code, Section 1956, as set forth in Counts IV and

 V, the Defendants shall forfeit to the United States of America any property, real or personal,

 involved in such offense, or any property traceable to such property.

         4.      Subject to forfeiture is a sum of money equal to the total value of any property, real

 or personal, involved in Defendants offenses set forth in Counts IV and V, or any property

 traceable to such property.·

         5.      Specific property subject to forfeiture includes, but is not limited to, the following:

                 a.   Real property at 3931 W. 58th Place, Los Angeles, California 90043;

                 b. $82,321.00 U.S. Currency;

                 c. Norinco SKS rifle, SN: 2313054;

                 d. Bersa Thunder 9mm pistol, SN: F87470; and

                 e. Colt Mark IV 9mm pistol, SN: 70L09120.
                                               5
..   Case: 4:17-cr-00198-JAR-PLC Doc. #: 640 Filed: 09/26/19 Page: 6 of 6 PageID #: 2103



              6.       If any of the property described above, as a result of any act or omission of the

      defendant( s):

                   a. cannot be located upon the exercise of due diligence;

                   b. has been transferred or sold to, or deposited with, a third party;

                   c. has been placed beyond the jurisdiction of the court;

                   d. has been substantially diminished in value; or

                   e. has been commingled with other property which cannot be divided without

                       difficulty,

      the United States of America will be entitled to the forfeiture of substitute property pursuant to

      Title 21, United States Code, Section 853(p).


                                                             A TRUE BILL.



                                                             FOREPERSON

      JEFFREY B. JENSEN
      United States Attorney



      ERIN 0. GRANGER, #53593MO
      Assistant United States Attorney
      111 S. 10th Street, Room 20.333
      St. Louis, MO 63102
      (314) 539-2200




                                                         6
